DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-12 of applicant response, filed 04/27/2021, with respect to claims 20-23 and 28 have been fully considered and are persuasive.  The U.S.C. 103(a) of claims 20-23 has been withdrawn. 

Allowable Subject Matter
Claims 20-23 and 28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 20, 22, 23 and 28 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: wherein information on an identifier used in a generation of a sequence of the sounding reference signals is notified by higher layer signaling from a base station, and wherein the processor determines, based on information about resource allocation of the sounding reference signals, whether to transmit the sounding reference signals using .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,305,660 to Seol et al. discloses method and apparatus for allocating wireless resources by generating resource allocation information for a channel state information reference signal (CSI-RS) based on the beamforming structure information and the frame structure information; and transmitting system information including the resource allocation information for the CSI-RS, wherein a number of reference signals in a same symbol of a slot, allocated based on the resource allocation information, is determined based on the number of RF chains, and wherein a number of reference signals in a same subcarrier of the slot, allocated based on the resource allocation information, is determined based on the number of analog beams per RF chain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464